Citation Nr: 1638704	
Decision Date: 09/29/16    Archive Date: 10/13/16

DOCKET NO.  10-16 948	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Cleveland, Ohio


THE ISSUES

1.  Entitlement to service connection for diabetes mellitus, to include as secondary to herbicide exposure in service.

2.  Entitlement to service connection for hypertension, to include as secondary to herbicide exposure in service and to diabetes mellitus.

3.  Entitlement to service connection for peripheral neuropathy of all extremities, to include as secondary to inservice herbicide exposure and diabetes mellitus.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant

ATTORNEY FOR THE BOARD

Mary E. Rude, Associate Counsel


INTRODUCTION

The Veteran had active duty service from February 1970 to February 1976.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from an April 2009 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO).  The claims file is entirely in VA's secure electronic processing systems, Virtual VA and the Veterans Benefits Management System (VBMS).

The Veteran testified at a Decision Review Officer hearing in September 2012, and a copy of the transcript has been associated with the claims file.  The Veteran also testified at a Board hearing before a Veterans Law Judge in June 2014.  In April 2016, the Veteran was notified that the Veterans Law Judge who conducted his hearing was unavailable to participate in the decision for his appeal, and that he could attend another hearing by a different Veterans Law Judge.  The Veteran responded in April 2016 that he did not wish to appear at another hearing and requested that the Board proceed with the adjudication of this appeal.

The case was remanded for further development in September 2014.  It has now been returned to the Board for adjudication.


FINDINGS OF FACT

1.  The Veteran served on a ship offshore of Vietnam in the Gulf of Tonkin and anchored in the Da Nang Harbor in 1971.  The evidence of record does not show that the Veteran had service on the landmass or inland waterways of Vietnam.

2.  The preponderance of the competent and credible evidence of record is against finding that diabetes mellitus is etiologically related to service.

3.  The preponderance of the competent and credible evidence of record is against finding that hypertension is etiologically related to service or was caused or aggravated by a service-connected disability.

4.  The preponderance of the competent and credible evidence of record is against finding that peripheral neuropathy is etiologically related to service or was caused or aggravated by a service-connected disability.


CONCLUSIONS OF LAW

1.  Diabetes mellitus was not incurred or aggravated during service, and it may not be presumed to have been so incurred.  38 U.S.C.A. §§ 1101, 1110, 1112, 1113, 1116, 1131, 1137, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.303, 3.307, 3.309 (2015).

2.  Hypertension was not incurred or aggravated during service, it may not be presumed to have been so incurred, and it was not caused or permanently aggravated by a service-connected disability.  38 U.S.C.A. §§ 1101, 1110, 1112, 1113, 1116, 1131, 1137, 5107; 38 C.F.R. §§ 3.102, 3.303, 3.307, 3.309, 3.310 (2015).

3.  Bilateral upper and lower extremity peripheral neuropathy was not incurred or aggravated during service, it may not be presumed to have been so incurred, and it was not caused or permanently aggravated by a service-connected disability.  38 U.S.C.A. §§ 1101, 1110, 1112, 1113, 1116, 1131, 1137, 5107; 38 C.F.R. §§ 3.102, 3.303, 3.307, 3.309, 3.310.



REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Veterans Claims Assistance Act

In the case at hand, the requirements of 38 U.S.C.A. §§ 5103 and 5103A have been met.  There is no issue as to providing an appropriate application form or completeness of the application.  VA notified the appellant in correspondence dated in February and June 2009 of the information and evidence needed to substantiate and complete the claim, to include notice of what part of that evidence is to be provided by the claimant, what part VA will attempt to obtain, and how disability evaluations and effective dates are assigned.

VA fulfilled its duty to assist the appellant in obtaining identified and available evidence needed to substantiate his claim.  Currently, there is no evidence that additional records have yet to be requested, or that a VA examination is in order.  Moreover, there is no error or issue which precludes the Board from addressing the merits of the Veteran's appeal.  

In September 2014, the claim was remanded by the Board for further development.  The agency of original jurisdiction obtained additional private and VA treatment records.  Records regarding the operations of the USS Ramsey were also obtained from the National Archives and Records Administration and the Naval History and Heritage Command, including deck logs and command history.  These records were associated with the claims file and reviewed prior to the issuance of the June 2015 supplemental statement of the case.  The Board finds that substantial compliance with the previous remand directives.  See Dyment v. West, 13 Vet. App. 141 (1999).

Lastly, during the September 2012 Decision Review Officer hearing and the June 2014 Board hearing, the issues on appeal were explained to the Veteran and suggestions were made regarding the submission of evidence that may have been overlooked.  These actions provided an opportunity for the Veteran to introduce material evidence and pertinent arguments, in compliance with 38 C.F.R. § 3.103(c)(2) (2015) and consistent with the duty to assist.  See Bryant v. Shinseki, 23 Vet. App. 488, 492 (2010).

Diabetes Mellitus

The Veteran contends that he should be entitled to service connection for diabetes mellitus because he is "Blue Water Navy" Vietnam Veteran who served off the coast of Vietnam on the USS Ramsey, and therefore the presumptions for herbicide exposure should apply to his claim.  At a September 2012 Decision Review Officer hearing, the Veteran stated that his ship did dock in Da Nang, Vietnam, although he could not remember if he got off the ship and stepped on the land.  The Veteran stated that he was part of the fire control, and that he would not have had any duties related to stopping the boat, or he did not recall any.

At a June 2014 Board hearing, the Veteran testified that he served on the gun line of a small ship giving gunfire support during military operations in Vietnam.  Board Hearing Transcript 19.  He stated his ship did pull into Da Nang harbor, but that he never set foot in country, and that he did not remember ever going ashore when the ship docked, although he was not sure.  Id. at 20-21.  He stated that no one else in his family has been diagnosed with diabetes, and that he believed that the drinking water on board the ship may have been contaminated with dioxin.  Id. at 24-25.

Generally, service connection may be established for disability resulting from disease or injury incurred in or aggravated by service.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303(a).  In order to establish service connection, the following must be shown: (1) the existence of a present disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service.  Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004). 

Under 38 C.F.R. § 3.303(b), service connection may be established by demonstrating continuity of symptomatology.  Continuity may be established if a claimant can demonstrate (1) that a condition was "noted" during service; (2) evidence of post-service continuity of the same symptomatology; and (3) medical or, in certain circumstances, lay evidence of a nexus between the present disability and the post-service symptomatology.  The provisions of 38 C.F.R. § 3.303(b) only apply to diseases recognized by VA as "chronic."  See Walker v. Shinseki, 708 F.3d 1331   (Fed. Cir. 2013); 38 C.F.R. §§ 3.303(b), 3.309(a).  Diabetes mellitus is a "chronic" disease for VA purposes.  38 U.S.C.A. § 1101.  Chronic diseases that become manifest to a degree of 10 percent within one year of termination of active duty may be presumed to have been incurred in service.  38 U.S.C.A. §§ 1101, 1112, 1113, 1137; 38 C.F.R. §§ 3.307, 3.309.  

Absent affirmative evidence to the contrary, there is a presumption of exposure to herbicides (to include Agent Orange) for all veterans who served in the Republic of Vietnam during the Vietnam Era (the period beginning on January 9, 1962, and ending on May 7, 1975).  38 U.S.C.A. § 1116(f); 38 C.F.R. § 3.307(a)(6)(iii).

If a veteran was exposed to an herbicide agent (to include Agent Orange) during active military, naval, or air service, certain diseases shall be service-connected if the requirements of 38 C.F.R. § 3.307(a)(6) are met, even if there is no record of such disease during service, provided further that the rebuttable presumption provisions of 38 C.F.R. § 3.307(d) are also satisfied; those diseases include diabetes mellitus.  38 C.F.R. § 3.309(e).

The term "service in Vietnam" for purposes of applying the herbicide presumption includes service in the waters offshore or service in other locations only if the conditions of service involved "duty or visitation" to the landmass of Vietnam.  38 U.S.C.A. § 1116(a)(3); 38 C.F.R. §§ 3.307(a)(6)(iii), 3.313(a) (2014).  The Federal Circuit, in Haas v. Peake, 525 F.3d 1168, 1187-1190 (Fed. Cir. 2008), confirmed VA's interpretation of 38 C.F.R. § 3.307(a)(6)(iii) as requiring a service member's presence at some point on the landmass or inland waterways of Vietnam in order to benefit from the regulation's presumption. 

There is considerable evidence of record showing that the Veteran served aboard a ship that operated in the Gulf of Tonkin off the coast of Vietnam and docked at Da Nang harbor in 1971.  The Veteran's personnel records show that he served on the USS Ramsey from October 1971 to September 1972.  A letter from the National Archives and Records Administration confirmed that the USS Ramsey was in the waters of Vietnam in September and October 1971.  USS Ramsey Command History documents show that in September 1971, the USS Ramsey was required to steam within 15 miles of North Vietnam to cover a strike on Vietnamese targets.  Deck logs show that the USS Ramsey travelled in the Gulf of Tonkin and refueled there in January 1973.  The Veteran has also submitted a February 2007 letter from a fellow service member who remembered docking in Da Nang for a few hours to pick up mail.

The Board therefore concedes that the Veteran did serve on the USS Ramsey, which conducted operations in the Gulf of Tonkin in September and October 1971 and that it did dock in Da Nang to refuel and/or take on supplies.  The evidence does not show, however, that the Veteran left the ship at that time.  Although the Veteran submitted a letter in April 2015 stating that he was assigned to the "Special Sea and Anchor Detail" as a line handler, which could have required him to go ashore to assist in tying up the ship to the pier, the Veteran's remaining testimony clearly indicates that he does not remember going ashore onto the landmass of Vietnam at any time.  At both the September 2012 and June 2014 hearings, the Veteran conceded that he could not remember ever leaving the ship.  In September 2012, he stated that he did not have any duties that would have required getting off of his ship.

The Veteran's private and VA treatment records also clearly show that he has been diagnosed with and receiving treatment for diabetes mellitus since at least 2009.  A March 2009 VA treatment records notes that the Veteran was diagnosed with diabetes 10 years earlier.

The issue on appeal therefore hinges on the question of whether a presumption of herbicide exposure may be granted for service on board a ship anchored in Da Nang Harbor.

In order for the presumption of herbicide exposure to apply, qualifying service in the Republic of Vietnam includes service on the inland waterways, but does not include mere service on a deep-water naval vessel in the waters offshore under 38 C.F.R. § 3.307(a)(6)(iii).  See Haas, 525 F.3d at 1187-1190.  The Board acknowledges that in Gray v. McDonald, 27 Vet. App. 313 (2015),  the United States Court of Appeals for Veterans Claims found that VA relied on insufficient evidence to designate Da Nang Harbor as an offshore, rather than an inland, waterway.  Gray, 27 Vet. App. at 325.  The Court vacated that decision to allow VA to reevaluate its definition of inland waterways, including how that definition applies to Da Nang Harbor.  Id. at 327.  Since that decision, however, VA has undertaken a review of the classification of Vietnam-area harbors, and there has been no newly discovered evidence or determination that would alter VA's established position that Da Nang Harbor is not an inland waterway for VA purposes.

"Inland waterways" are not defined in VA regulations; however, the Board may refer to the VA Adjudication Procedure Manual for interpretive guidance.  Inland waterways include rivers, canals, estuaries, and delta areas, such as those on which the Vietnam "brown water" Navy operated.  VA Adjudication Procedure Manual M21-1, pt. IV, subpt. ii, ch. 1, § H.2.a; see also VA Adjudication Procedure Manual M21-1, pt. IV, subpt. ii, ch. 2, § C.3.m.  This distinction was established because aerial spraying of Agent Orange occurred within the land boundaries of Vietnam, thus affecting the inland waterways.  Agent Orange was not sprayed on offshore waters, and thus there is no presumption of exposure for service on the offshore open waters.  Id.  The coastline, which has generally been considered to run continuously across the mouth of a river, including river delta areas to the extent it is discernible, has been established as the dividing line separating inland waterways from offshore coastal waters.  Evidence that a vessel was in the mouth of a river or in the area of a river delta is sufficient for VA to accept inland waterway entry, but open water harbors along the coastline are considered part of the South China Sea and not inland waterways.  While VA has identified certain bays and harbors that may qualify as inland waterways, Da Nang Harbor is not among those waterways, as it offers wide open access to ocean-going ships, with a deep water channel that is contiguous with the South China Sea, and there is no historical evidence of extensive Agent Orange aerial spraying in the Da Nang area, so the potential for Agent Orange exposure was minimal.  See VA Adjudication Procedure Manual M21-1, pt. IV, subpt. ii, ch. 2, § C.3.m.

In sum, it is official VA policy that service in Da Nang Harbor, in and of itself, does not constitute service in the inland waters of Vietnam for purposes of applying the presumptive provisions of 38 C.F.R. § 3.307, 3.309(e).

In view of the foregoing, the Board must find that the record reflects the Veteran had no in-country service or documented visitation in the Republic of Vietnam, or presumed exposure to herbicides, including Agent Orange.  Nothing in the other evidence of record indicates any other basis for such exposure.  Therefore, he is not entitled to a grant of service connection on that basis.

As already noted, the Veteran has based his claim entirely upon presumptive herbicide exposure while in Da Nang Harbor.  No other basis for relating the etiology of the claimed disability to service is demonstrated by the evidence of record.  That is, the Veteran has not indicated that diabetes mellitus was otherwise caused or aggravated by an in-service disease or injury, nor is such indicated by the evidence of record to include the service treatment records.  Further, no other presumptive provision appears applicable to the facts of this case.  While diabetes mellitus is considered a chronic condition, there is no evidence that the Veteran's diabetes mellitus was incurred in service or manifested any symptoms in service or within one year of separation from service.  See 38 U.S.C.A. § 1101; 38 C.F.R. §§ 3.303(b), 3.309(a); Walker, 708 F.3d 1331.  The Veteran's treatment records indicate that he was diagnosed with diabetes in approximately 1999, which would be 23 years after his separation from active duty.  It must be concluded based on the evidence that the Veteran's diabetes mellitus did not become manifest to a compensable degree within a year after his discharge from such active duty service.  38 C.F.R. §§ 3.307, 3.309; see also Maxson v. Gober, 230 F.3d 1330, 1333 (Fed. Cir. 2000).

In addition, there is absolutely no competent medical evidence of record that establishes a causal connection between the Veteran's diabetes mellitus disorder and his military service, or claimed Agent Orange or other herbicide exposure.  See Maggitt v. West, 202 F.3d 1370, 1375 (Fed. Cir. 2000).  This evidentiary deficiency concerning the nexus element is fatal to the claim.  See Watson v. Brown, 4 Vet. App. 309, 314 (1993).  None of the medical evidence of record includes any indication that the Veteran's diabetes mellitus could have been caused by exposure to herbicides, or that it can be connected to service in any way.  The lay assertions of the Veteran that herbicide exposure may have caused his diabetes mellitus do not constitute competent and credible evidence to satisfy this nexus requirement.  The Veteran, as a layperson, is not shown to possess appropriate medical training and expertise in order to render a persuasive or competent medical opinion on the etiology of a condition such as diabetes mellitus.  Jandreau v. Nicholson, 492 F.3d 1372, 1376-77 (Fed. Cir. 2007).  Thus, there is no competent and credible evidence relating the Veteran's diabetes mellitus to any event or injury in his military service.

For these reasons, the Board finds that the preponderance of the competent medical and other evidence of record is against a finding the Veteran's diabetes mellitus was incurred in or otherwise the result of his active service, to include as due to herbicide exposure.  As the preponderance of the evidence is against the claim, the benefit of the doubt doctrine is not for application.  See 38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102; Gilbert v. Derwinski, 1 Vet. App. 49, 54 (1990).

Hypertension and Peripheral Neuropathy

The Veteran contends that he has hypertension and peripheral neuropathy secondary to diabetes mellitus.

Service connection may be granted for a disability that is proximately due to or the result of a service-connected disease or injury.  38 C.F.R. § 3.310(a).  This permits service connection not only for a disability caused by a service-connected disability, but also for the degree of disability resulting from aggravation of a disability by a service-connected disability.  See 38 C.F.R. § 3.310(b); Allen v. Brown, 7 Vet. App. 439, 448 (1995).

The Veteran's private medical records show that he has been treated for high blood pressure since at least September 1989.  VA treatment records show diagnoses of hypertension since at least March 2009.  At that time, the Veteran complained of numbness and weakness in his left knee.  In May 2009 he reported having paresthesias in the bottom of his left foot since December which could be painful to the touch.  The Veteran has also received continuing treatment for right foot gout.

The evidence therefore clearly shows that the Veteran has a current diagnosis of hypertension.  While there is no evidence that the Veteran has been diagnosed with peripheral neuropathy, he has indicated that he has numbness and pain in his left leg.  Regardless of the appropriate diagnosis for the Veteran's left leg symptoms, however, service connection on a secondary basis cannot be granted, as the Veteran is not service connected for diabetes mellitus.  Because entitlement to service connection has been denied for the primary condition, any claim of entitlement to service connection on a secondary basis is moot as a matter of law.  38 C.F.R. § 3.310.

The Veteran has not made any other claim or argument indicating that his hypertension or peripheral neuropathy symptoms are related to his service.  At the June 2014 Board hearing, when asked whether he was claiming hypertension on both a direct and secondary basis, the Veteran responded that he only submitted those additional claims because what was what the Veterans Service Organization "told me to do."  Board Hearing Transcript 28.  There is also no evidence of record indicating that the Veteran's hypertension or peripheral neuropathy symptoms are related to his military service in any way.

The Veteran has not asserted that he had hypertension or peripheral neuropathy symptoms at any time during his active service or that either disorder is related to any in-service event or injury.  There is therefore no evidence which would allow for a grant of service connection on a direct or presumptive basis.  While hypertension and other organic diseases of the nervous system may be presumed to have been incurred in service if they become manifest to a compensable degree within one year from the termination of active duty, in this case, the evidence indicates that the Veteran's hypertension and neuropathy symptoms began many years after separation from service.  See 38 U.S.C.A. §§ 1101, 1112, 1113, 1137; 38 C.F.R. §§ 3.307, 3.309.  The Veteran has not asserted that these symptoms were compensably disabling within one year of separation from active duty.  The earliest mention in the Veteran's treatment records of hypertension is from 1998, and he did not complain of numbness in his left leg until 2009.

Early-onset peripheral neuropathy is also a disease that has been found to be associated with certain herbicide agents.  38 C.F.R. § 3.309(e).  As was discussed at length above, in this case, the Veteran is not found to be entitled to the presumption of herbicide exposure during service.  As such, service connection for peripheral neuropathy due to herbicide exposure in service is not warranted.  See 38 C.F.R. § 3.307(a)(6).

In light of the evidence of record the Board finds that the weight of the evidence is against a finding that the Veteran's hypertension or peripheral neuropathy symptoms had their onset during service or within one year of separation from service, or that either is related to any event in service or to any service-connected disability.  The Board has again considered the benefit of the doubt doctrine, but as the preponderance of the evidence is against the claim, this doctrine is not for application.  See 38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102; Gilbert, 1 Vet. App. at 54.


ORDER

Entitlement to service connection for diabetes mellitus is denied.

Entitlement to service connection for hypertension is denied.

Entitlement to service connection for bilateral upper and lower extremity peripheral neuropathy is denied.



____________________________________________
DEREK R. BROWN
Veterans Law Judge, Board of Veterans' Appeals
Department of Veterans Affairs


